UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7730


THOMAS W. CAUDLE,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON,     Director   of     the   Virginia    Department   of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.       Rebecca Beach Smith,
District Judge. (2:08-cv-00604-RBS-TEM)


Submitted:   June 17, 2010                        Decided:    June 23, 2010


Before MOTZ and      KING,   Circuit    Judges,    and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas W. Caudle, Appellant Pro Se.             Kathleen Beatty Martin,
Senior Assistant Attorney General,             Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Thomas W. Caudle seeks to appeal the district court’s

order       denying          his       Fed.     R.        Civ.      P.        60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)        petition.              The     order       is   not

appealable         unless          a     circuit          justice        or     judge        issues      a

certificate of appealability.                             28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,            369     F.3d       363,      369       (4th        Cir.     2004).

A certificate           of     appealability               will      not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                            When the district court denies

relief      on    the    merits,         a    prisoner          satisfies       this      standard      by

demonstrating           that       reasonable             jurists    would          find     that      the

district         court’s      assessment         of        the    constitutional            claims      is

debatable        or     wrong.          Slack     v.       McDaniel,          529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                      Slack, 529 U.S.

at    484-85.           We    have       independently            reviewed          the    record      and

conclude         that    Caudle          has    not        made     the       requisite          showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed      in    forma         pauperis,          and     dismiss      the        appeal.      We

                                                      2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3